Title: From Thomas Jefferson to Thomas Nelson, 5 April 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Sir
In Council April 5th. 1781

I beg leave to trouble you with a Letter from Captn. Joel. As it is not consistent with the regulations of this State in the Money Department to pay expences in the lump without Account, and you best know what Time Captain Joel has spent in our Service, we ask the favor of you either to appoint some person to settle his Account and say what he should receive, or to report to us the Number of Days he has been in Service which may enable the Auditors to settle. While employed on the fire ship he should be considered as in the Service of the State, because the Tender of his Services on that business was accepted by the Executive. So also if you should have found it necessary to employ him at any time. But he is not to be considered as in the constant Service of the State, because on his first application to the Executive for an appointment he was decisively informed that so far from employment for more Officers we were discontinuing a number of our own as supernumerary. I am &c,

T. J.

